113 N.J. Super. 229 (1971)
273 A.2d 402
LARAINE FANTASIA, PETITIONER-APPELLANT,
v.
HESS OIL & CHEMICAL CORPORATION, NOW HESS OIL & CHEMICAL DIV., AMERADA HESS CORPORATION, RESPONDENT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 1, 1971.
Decided February 5, 1971.
Before Judges GOLDMANN, LEONARD and MOUNTAIN.
Mr. John M. Strichek argued the cause for appellant (Messrs. Waters & McPherson, attorneys).
Mr. James A. Robottom argued the cause for respondent (Messrs. Haskins, Robottom & Hack, attorneys).
PER CURIAM.
We affirm essentially for the reasons stated in the opinion of County Judge Arnold, reported at 110 N.J. Super. 360 (1970).